                                                              February 11, 2020

VIA ECF


                                                                   MEMO ENDORSED
Honorable Judge Failla
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007


       Re:     Diaz v. Pharmapacks, LLC; Case No: 1:19-cv-07615-KPF

Dear Judge Failla,

        This firm represents Plaintiff Edwin Diaz (hereinafter “Plaintiff”)                  in   this
matter, which involves claims asserted under Title III of the ADA, 42 U.S.C. § 12181.

        As per the Court’s January 7, 2019 Order, the parties were granted 30 days in which to
restore the case to the court’s calendar. It is now February 11, 2020, and the parties are in the
final phase of settlement on the matter. At this time, Counsel for the parties respectfully request
an additional 30 days in which to finalize the terms of the agreement and thereafter file a
Stipulation of Dismissal.



                                                              Respectfully submitted,

                                                              /S/ Joseph H. Mizrahi
                                                              Joseph H. Mizrahi, Esq.

                                                              /S/ Tyler B. Levenson
                                                              Tyler B. Levenson, Esq.

       Cc: All counsel of record (Via ECF)
Application GRANTED.

Dated:    February 11, 2020    SO ORDERED.
          New York, New York



                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
